Citation Nr: 0803895	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-40 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1955 until 
September 1959.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by VA.  38 U.S.C.A. § 5103A.  This 
duty to assist includes the requirement that VA make 
reasonable efforts to acquire relevant records that the 
claimant adequately identifies and authorizes VA to obtain.  
Following a review of the claims file, the Board finds that 
further development is required under the VCAA regarding the 
veteran's claim.  

The record indicates that the veteran has undergone multiple 
procedures to his back.  In a statement submitted by the 
veteran in February 2004, the veteran relayed he underwent a 
double laminectomy on L-4 and L-5 vertebra in 1975.  He also 
conveyed that his L-4 and L-5 vertebra were fused in 2002.  
See February 2004 Claim to Reopen.  The veteran's February 
2005 statement notes that three stainless steel rods have 
been inserted into the veteran's back.  See February 2005 
Letter to the Board.  There is no evidence in the record, 
however, that VA has made any attempt to retrieve the records 
associated with these procedures.  As such records may assist 
the veteran in substantiating his claim the Board finds that 
an effort should be made to obtain them. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156 
(2007).  In these situations, VA must notify the claimant of 
the evidence and information needed to reopen the claim.  
Following the decision in Kent v. Nicholson, 20 Vet. App 1 
(2006), notices for reopening claims must meet higher 
standards.  The Secretary now must provide the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  Specifically, in Kent, the Court stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

In this case, the veteran's original claim for service 
connection for a back disability 
was denied by a December 1970 rating decision.  In that 
decision, the RO found that back trouble had not been found 
on the veteran's last examination dated October 23, 1970.  
The veteran was informed of his appellate rights, but did not 
appeal the rating decision and it became final.  38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1970).  In April 1975, the veteran 
filed a claim to reopen the claim for service connection for 
a back disability.  This request was denied in September 
1975.  The veteran again filed a claim to reopen his previous 
claim for service connection in February 2004.  This claim 
was also denied in the October 2004 rating decision on 
appeal.  

A review of the claims file reveals that, in light of the 
Kent decision, the VA has not fulfilled its obligation to 
notify the veteran of the evidence and information needed to 
reopen the claim.  The VCAA notification letter sent to the 
claimant from the RO in June 2004 is insufficient.  Although 
the letter informed the veteran that new and material 
evidence could be submitted to reopen the claim and indicated 
what type of evidence would qualify as "new" and "material" 
evidence, he was not specifically informed of what evidence 
would be necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial (i.e. current back disability).  
Therefore, compliance with VCAA and recent case law is needed 
to fulfill VA's duties.  

In addition, a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant has not been provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date in the event of award of any benefit sought on 
appeal.  As such matters are involved in the present appeal, 
the veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.	Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information or evidence needed to 
reopen the previously denied claim for 
service connection for a back disability, 
as outlined by the Court in Kent v. 
Nicholson, 20 Vet. App 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the elements 
required to establish service connection 
for a back disability that were found 
insufficient in the previous final denial 
of record (i.e. current back disability).

This corrective VCAA notice should also 
include an explanation as to the 
information and evidence needed to 
establish both a disability rating and an 
effective date in the event service 
connection for the disability at issue is 
awarded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	Contact the veteran and request that 
he provide all pertinent evidence in his 
possession regarding treatments and/or 
examinations of a back disability.  
Specifically, the veteran should be asked 
to provide all records regarding a double 
laminectomy in 1975, and the fusion of 
his L4-L5 vertebra with the input of 
stainless steel rods into the veteran's 
back in 2002.  If these reports are not 
in the veteran's possession, the veteran 
should provide the dates and places of 
treatment on provided VA Forms 21-4142, 
Authorization and Consent to Release 
Information.  After securing any 
necessary authorization or medical 
releases, request and associate with the 
claims file legible copies of the 
veteran's treatment reports from all 
sources identified.  

3.	After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



